Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 1 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIFF = erry ec a a:
Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
vs. Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—-DECk)

RECEIVED

JUN 21 2019

AEVIDAVIT OF SERVICE Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

DEFENDANT UY. CG; J et a7

Dewrre & QZ. Tar ft

’ hereby declare that on the

—
2 day of Shae , 20 / S$. I mailed a copy of the summons and

 

complaint, certified mail return receipt requested, to PA t / WH, 4.7 . Attached hereto is the

certified green card acknowledging service.

BL be DE

ON 2 NOW Ty we)

SENDER: COMPLETE THIS SECTION

  

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

 

/ (Addressee Addressee

         

 

 

® Attach this card to the back of the mailpiece, Raodved by (Priatad Name) tall on Sonne, 6
or on the front if space permits. Arssa Wears ig
1. Article Addressed to: ,- D. Is delivery address different from Item 1? Cl Yed
yy A / bv [wn 7 4, e 4 nn if YES, enter delivery address below: No
C t

gr Pa!
Se ( @lnch (F

| cm
Chicape CL b4gts3
3. Service Type a LD Priority Mall Express®
| O Adult Set eric D Registered Mail™
0 Adult Signat ‘jestrictad Delivery Oo Repeees Mall Restricted

O Certifled Mall®

 

 

 

 

 

 

9590 9402 4818 9032 8426 16 Ci Certified Mall Restricted Delivery 1 Ratu Recelpt for
O Collect on Delivery 5 ueeetrarise a
i Pannfne f= . 1 Collect on Delivery Restricted Deliver gnature Gon ion
2. Article: Number Gere 14 q2 13 cb \ ee Mall Y 1 O Signature Confirmation
7018 1130 0 001 | Insured Mal Reetoted Delivery Restricted Delivery
over $

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Recelpt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 2 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

pLaIntIEE =Dererc& fh. tar EF
—— OS Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—-DECk)

VS.

DEFENDANT (f . © A a ail

AFFIDAVIT OF SERVICE

 

. _ .
,- D CECE, fe 3. on a . ’ hereby declare that on the

— “ .
3 day of Jb aH’ , 20 {S$ ., I mailed a copy of the summons and

complaint, certified mail return receipt requested, to by, Yarn « Attached hereto is the

Dry y/ hee A,

certified green card acknowledging service.

Bod b=

ee we ee eT OM ON TEA

SENDER: COMPLETE THIS SECTION

Complete items 1, 2, and 3.

™@ Print your name and address on the reverse C1 Agent
so that we can return the card to you. C1 Addressee

c i
i Attach this card to the back of the mailpiece, By Reo BY Pnptee FC. Dato of Delivery
|___or on the front if space permits.
es

1. Article Addressed to: Va D. is He DOF ah from Item 1
Ww: Bridge be LZ, If pi enter delivery address below: —[] No

[04-8 MerSONw
1 pach he me 1K MLE EL
On A has kK a

3. Service We D Priority Mali Express®
| KI | | | | | Wi O Adult Signatur O Registered Mall™
B Adult Signature Restricted Delivery O Registered Mall Restricted

© Certified Mall® Dellvery

    
 

COMPLETE THIS SECTION ON DELIVERY

A. a

 
 

 

 

 

 

 

 

 

 

9590 9402 4818 9032 8432 62 C Certified Mall Restricted Delivery C Return Recelpt for
0 Collect on Delivery a Mexsaranigiiee ‘imatton™
ring tt Jollect on Deli Restricted Delt gnature Vontirmation
2. Article Number (Transfer from Td ga HEEL woke Mal | reeaaie | | 0 Signature Confirmation
Linsured Mall Resujoted Dollvar Restricted Delivery
7018 1130 gqdl | (ever $500) ra

 

ro Form 3811 , July 2015 PSN 7530-02-000-9053 " Domestic Return Receipt :
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 3 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
= Assign. Date : 6/3/2019

, Description: PRO SE GEN CIV (F-DECk)

DEFENDANT" [f . C y et «4

PLAINTIFF: Dercic& fh. leq E+

AFFIDAVIT OF SERVICE

> a
1,” D ORE, fi g. _ es tf \ ° hereby declare that on the
; ——
} day of SE AKHT 20 {S$ ., I mailed a copy of the summons and

 

complaint, certified mail return receipt requested, to Brace Crom Mor ‘_ Attached hereto is the

certified green card acknowledging service.

Ve 7

amanrn ONTMOA CADN WRRE

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

= Complete items 1, 2, and 3. A, SI nm

@ Print your name and address on the reverse xX \ \ WA ee
so that we can return the card to you. \ C1 Adar

| Attach this card to the back of the mailpiece, B. Reoelved by (Prin SNE (Sp PERS Gir Petey
or on the front if space permits. | iC Qhe wt

1. Article Addressed to: D. Is delivery address different from Item 1? [4 Yes

2 ’ fhe er delivery address below: [1] No
ree Crow

 

 

 

 

  

cane Aeyer A
734 Wy brotAny bp PM Ie
Mapes 71 (el ¢ 0S Yo

3. Viee lupe El Priority Mall Expressd
Cc} Adult Sig Fl Flegistered Mail™
0 Adult cted Delivery ( Registered Mall Restricted

 

 

 

 

 

Cl Certified Mail® Delivery
9590 9402 4818 9032 8495 47 1 Certified Mall Restrictad Delivery (1 Return Recelpt for
Q Collect on Delivery: Marchandisa
2. Article Number (Transfer from service label) a voawan > Restricted Delivery a rede carton

Restricted Delivery

7016 1130 OOO1 1442 1067 Sheen eu
PS Form 3811, July 2015 PSN 7530-02-000-9053 tis Domestic Return Receipt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 4 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

D a:

PLAINTIFF Deere hs Cas Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
VS: Description: PRO SE GEN CiV (F-DECK)

DEFENDANT” LA 2 C Jl ou

AFFIDAVIT OF SERVICE

I D OEE SE Lb B., Om ‘ te | °, hereby declare that on the
} day of sk pt" , 20 {S$ ., I mailed a copy of the summons and

 

i i ipt r ? ’ ereto is the
complaint, certified mail return receipt requested, to \ a / cdo . Attached h

Nap, [dtc

certified green card acknowledging service.

v
Z /)
ZA Bengt A
SENDER: COMPLETE THIS SECTION
Complete Items 1, 2, and 3.

; @ Print your name and address on the reverse

   
 
  

COMPLETE THIS SECTION ON DELIVERY

  

D Agent

 

 

 

 

so that we can return the card to you. 2 as
Attach this card to the back of the mailpiece, » Received by (Printed\Name) Te WO
or on the front if space permits.
1. Article Addressed to: D. Is delivery address diffdrant from Item 1? GF le) th

O% / vy My oye [ dor } If YES, enter denen ie dress below:  [] No
53 w gach Ble /

COC a
Qh. 2eye Ze b 6k y ash} ”

~|8. Service Type 1 Priority Mall Express®
O Adult Signature O Registered Mall™
O Adult Signature Restricted Delivery O Registered Mall Restricted

 

 

 

O Certifled Mali@ _. Dallvery
9590 9402 4818 9032 842 708 C Certifted Mall Restricted Delivery O Return Recelpt for
pee O Collect on Delivery : Rietiaitdise ,
‘lect on Dellvery Restricted Dellvery gnature Confirmatlon™
70 16 1130 000 1 L492 L444 ured Mall D Signature Confirmation
id ae Mall Restricted Delivery Restricted Delivery
fover

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Recelpt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 5 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIFF Derric& fh. var EF

Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019

VS. itl
Description: PRO SE GEN CIV (F—DECKk)

DEFENDANT” UA - C JJ et a4

AFFIDAVIT OF SERVICE

Derece ke 8. Tar fl

; a
3 day of Sune , 20 {5 I mailed a copy of the summons and

: ° hereby declare that on the

complaint, certified mail return receipt requested, to sG fevers Ne ert Ke Attached hereto is the

certified green card acknowledging service.

STAPL RK CREEN CARN HERE

COMPLETE THIS SECTION ON DELIVERY

SENDER: COMPLETE THIS SECTION

|

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you. C1 Addtessge _

ll Attach this card to the back of the mailpiece, L& Ue (Pitfited Name) C.D 0 | ey
or on the front if space permits. i. €-2 (o (
1. Article Addressed to: D. Is dellvery address different from item 1? (1 Yes

r 4 if YES, enter delivery address below: (1 No
pa ff Ler rec “ : id °
{tev he el?

    

 

 

 

 

 

 

 

 

x a / ke i c odd. £ es
Cen Pre ya Cr
2/6]
3. Service Type CO Priority Mall Express®
O Adult Signature CO Reglstered Mall™
1 Adult Signature Restricted Delivery O Registeracd Mall Restricted
D Certlfled Mall® Delivery
9590 9402 4818 9032 8427 77 1 Certified Mall Restricted Delivery C1 Return Recelpt for
0 Collect on Dellvery Merchandlse
= Shaan C1 Collect on Dellvery Restricted Delivery = sae aan
ysured Mall ignature Confirmation
? 0 i 8 L 1 3 QO Oo Oo1 L 4 4 2 1 5 1? \sured io Restricted Delivery Restricted Dellvery
Law Ver

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 6 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIFF = dearer ec ho iy, bE
Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F-DECk)

DEFENDANT~ ” LA - C J| cial

AFFIDAVIT OF SERVICE

 

D errue & Zn Ft

* hereby declare that on the

: 7 co
2 day of Jannat 20 /{S., I mailed a copy of the summons and

 

complaint, certified mail return receipt requested, to ¥ Anas Pr 125544 / . Attached hereto is the

certified green card acknowledging service.

Av 4 2

STAPLE GREEN CARD HERE

a

Vane

SENDER: COMPLETE THIS SECTION

    
   

COMPLETE THIS SECTION ON DELIVERY

 

 

 

 

™ Corhplete items 1, 2, and 3. trleg) 2. Signature
™@ Pint your name and address on the reverse x = Agent
so that we can return the card to you. z AGHeSg08
@ Attach this card to the back of the mailpiece, B. Receileti by (Printed Name) C. Date of Delivery
or on the front if space permits. aT uAcec Oia) | {9
4. Article Addressed to: _Detsttilvery ifferent from Item 1? C1 Yes =

—_ If YES, enter delivety address below: OJ No
dy Ane Burpee (

er \
J2Q PKA ‘
ch ete, Ze fal t3

3. Service Type C1 Priority Mall Express®
D Adult Signature Restricted Delivery ( Reglstered Mall Restricted

 

 

 

 

 

O Certified Mall® Delivery
9590 9402 4818 9032 8431 18 Li Certified Mall Restricted Dellvery C1 Return Recelpt for
opal ores on Dellvery Merchandise
Sn ane ARES @unmn nanvinnlAhan {2 Collett on Delivery Restricted Delivery eg aoe connate
C1 Insured Mall ignature Con lo}
114 L130 0001 1451 5St40 Inara Nall esticted Delivery Restricted Delivery
= = — lover $500)

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt ;
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 7 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

plantiee = Perc, & fb. tay EF
wee Le 7 4 Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.

Assign. Date : 6/3/2019

Description: PRO SE GEN CIV (F-DECK)

VS.

DEFENDANT” LA : C {| et all

dD ete ue & Zo Tar td

i ” hereby declare that on the

} day of a At , 20 /S., I mailed a copy of the summons and

 

complaint, certified mail return receipt requested, to [sof Co, , + Attached hereto is the

certified green card acknowledging service.

ed Po

CTANT NM OYA CADNYTEDE
E

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

™ Attach this card to the back of the mailpiece,
or on the front if space permits,

1. Article Addressed to: ZR D. Is delivery address different fro C1 Yes
(DQ. C ac 7 ¢ ‘ Nita. “ia a If YES, enter delivery address &slow: [[] No

Gt v. bn re rev sn :
Ch. 64 96 26 “ps es

E21 Agent
DO Addressee
C. Date of Delivery

 

 

 

 

 

 

 

 

of
3. Service Type — 1 Priority Mall Express®
| Hi | | 0 Aduit Signature O Registered Mail™
D Adult Signature Restricted Delivery oO Ret istered Mall Restricted
O Certifled Mall® ellvery
9590 9402 4818 9032 8430 26 D Certified Mall Restricted Dellvery D Return Recelpt for
O Collect on Delivery Merchandise =
=o Ffnnnfar fram eansina lahel) U Collect on Delivery Restricted Delivery 5 sore Sooner
™ Insured Mall gnature Confirmation
' “4 1 8 I 1350 o001 L442 1739 [eal ae Restricted Dellvery Restricted Delivery
lover

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 8 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIFF Deore, ck f tar FA
Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
vs. Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—-DECk)

DEFENDANT~ ” LA 2 C Js

AFFIDAVIT OF SERVICE

D 2 rrue G 2 Tami td

 

I, | * hereby declare that on the

; —
} day of Sh pet , 20 (5, I mailed a copy of the summons and
complaint, certified mail return receipt requested, to D, ud Car, ~ Attached hereto is the

certified green card acknowledging service.

oy
JZ SpA hk Lo
SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY
. ture:
_ & Complete items 1, 2, and 3. A iy

0 Agent
' m@ Print your name and address on the reverse x Cl Addressee
so that we can return the card to you.

| 1 ted. Name) _| C. Date of Delivery
m Attach this card to the back of the mailplece, gcaived BY (Rrintect Name)
or on the front if space permits. ny
1. Article Addressed to: D. Is delivery address clifferent from item 1? ‘es

C Wa ka If YES, enter ip cl below: O No
y own
(rc (Sa Un y 9¢ y Se

oe C. br ackec YO-
hecsse Zo Local —

3, Service Type O Priority Mall Express®
D Adult Signature 0 Registered Mali™
DC Adult Signature esttioted Dellvery CO Realstered Mall Restricted

O Certifled Mall@ Delivery

 

 

 

 

 

9590 9402 4818 9032 8433 1 C1 Certified Mall Restricted Delivery Oo Cee Ripe for
0 Collect on Deilvery =
tricted Dellvery 1 Signature Confirmation
= Unin Atamhar (Transtar fram service label) SNe RB ot Restricted Dellvery Signatte Gontmaton
Icted Dellv Restricted Dellvery
7018 L130 0001 L44¢ L215 XT Insured Mall Restricts allvery ‘

 

 

PS Form 3811, July 2015 PSN 7530- -02-000-9053 Domestic Return Receipt ;
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 9 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
, FOR THE DISTRICT OF COLUMBIA

panne Derere& R. Tar FF Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
ies Description: PRO SE GEN CIV (F—-DECK)

pEFENDANT’” (f . C ys ey

 

AFFIDAVIT OF SERVICE
a
I, D occ we A 8. (ws té ' * hereby declare that on the
— . | ;
} day of y __,20_] S., | mailed a copy of the summons an

 

a : .
complaint, certified mail return receipt requested, to /7#v87 ). {( 4. Attached hereto is the

certified green card acknowledging service.

SENDER: COMPLETE THIS SECTION

™ Complete items 1, 2, and 3. A. Signatgre Za
@ Print your name and address on the reverse ).. 3 C ent
so that we can return the card to you. Und. 4\ 2 Addressee

  

COMPLETE THIS SECTION ON DELIVERY

   

 

 

 

i Attach this card to the back of the mailpiece, ved by(Ryinted Name) — | C. Date of Delve
or on the front if space permits.
1. Article Addressed to: D. Is delivery address different from item 1? Ye
4 If YES, enter dellvery address below: OI No
Derr IFC ¢ Ana.

2 6 £ Ch el SE AE ae

chree ge ZL co are

3. Service Type O Priority Mall Express®
O Adult Signature O Registered Mali™
OD Adult Signature Restricted Delivery O Registered Mall Restricted

 

 

 

 

 

O Gertifiad Mail® Dellvery
9590 9402 4818 9032 8428 21 O Gertified Mail Paeeguetiay O Return Racelpt for
0 Collect on Delivery Merchandise
A Aattale Rieliaw (Temmntaw fonme amin [aban ™ Collect on Nelivery Restricted Delivery [1 Slgnature Confirmation™

7018 1130 OOO 1492 1586 Hee Mt ited DatNery 11 RsstrctecrDewery

| over $500)
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 10 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

p Lh. Ta, bE
PLAINTIFF evr ck bh. Tart Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
VS- Description: PRO SE GEN CIV (F—DECK)

DEFENDANT’ * (f ¢, J gi g @

AFFIDAVIT OF SERVICE

. _
I, D Ol CRE, fi 8. , vat te |” hereby declare that on the
3 day of OL Art , 20 {S., I mailed a copy of the summons and

 

complaint, certified mail return receipt requested, to Cathe c “Mé/ Attached hereto is the

certified green card acknowledging service.

pad bE

ae ee ms TNT ITNT

      

SENDER: COMPLETE THIS SECTION

™ Complete items 1, 2, and 3.

@ Print your name and address on the reverse \
so that we can return the card to you. : fon

™ Attach this card to the back of the mailpiece, B. Fjecaly tinted Name)

C. Daje of Ddlive
or on the front if space permits, AS iia) Y I) 3 / 6)

1. Article Addressed to: D, Is delivery address different from Item 1? [J Yeaf = *

C VU c /- lk / J 9 le 4 mm. C2 If YES, enter delivery address below: J No
° e438 Cd
CAt e¢ lf a Z¢ 6 o& oJ

3. Service Type * 1 Priority Mall Express®
| | 0 Adult Signature O Registered Mall™
D Adult segeula Restricted 6llvary CO Registered Mall Restricted

    

   
      

 

 

 

 

 

 

 

O Certified Malle Dellvery
9590 9402 4818 9032 8428 52 CI Certified Mall Restricted Delivery 1 Return Recelpt for
O Collect on Delivery Mershandlise
71a Sea SE EE O Collect on Delivery Flestricted Delivery z gjanature paatmaton
J Insured Mall Ignature Confirmation
1130 0001 1492 1bes 7 Ineured Mall Restricted Delivery Restricted Dellvery
lover

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 11 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIFF’ | Kh. 7, 4
Dorrie Bh. wart Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
vs. Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—DECK)

DEFENDANT (fl. C Jl ey

AFFIDAVIT OF SERVICE

a
im td
1, D LOBE, f g. end t : . ’ hereby declare that on the
, —
} day of SAH 20 {5 ., I mailed a copy of the summons and

 

here hes fucker w.Attached hereto is the

Auetpne -t

complaint, certified mail return receipt requested, to

certified green card acknowledging service.

STAPLE GREEN CARD HERE

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

& Complete items 1, 2, and 3.
@ Print your name and address on the reverse xX

   

ume

 

 

, 80 that we can return the card to you. C1 Addressee
' @ Attach this card to the back of the mailpiece, B. Respved hay joc! Name) 1 D 13 of io
or on the front if space permits. ERA DW)
4)

 

 

1. Article Addressed % D. Is delivery address different from Item 1? ley Ie sl
| OND A / ¢? CoO 4h fe eq/

 

nm. Auak. If YES, enter delivery address below: (1 No

C7 Pav

 

 

 

 

 

 

 

 

 

 

 

&
9
ze ;
te e| <=
ve (- @Jarh or i = Ise
a m =O
Chica ge Ze Laotao3 ig — Fs
3. Service Type C1 Priority Mall Express® a 3 A]
O Adult Signature O Registered Mali™ 22, wo
D Adult Signature Restricted Dellvery O Registered Mall Restricted ef
O Certified Mali® Dative a
9590 9402 4818 9032 8426 47 O Certified Mall Restricted Delivery oO Rotum Reset for a
C1 Collect on Delivery Merchandise = =
2. Article Number (Transfer from service label) a es cri tht Restricted Delivery a Shs ee =
OLB LL3O COOL 1492 LIb4 — AieuedMaleeiceaDeivey ——__ Resteted Dever

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 12 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIFF Lk. 7, f
Dercic f ark Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.

vs, Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—-DECKk)

DEFENDANT’ (f . C , | et 4

AFFIDAVIT OF SERVICE

Dereue & Q. Tat f/

—
a day of Sn wet 20 /.$, I mailed a copy of the summons and

| * hereby declare that on the

 

. . . . ee —— .
complaint, certified mail return receipt requested, to Suh¢ Gane . Attached hereto is the

certified green card acknowledging service.

STAPLE GREEN CARD HERE

‘the person

SENDER: COMPLETE THIS SECTION

       

 

 

 

   

 

 

 

  
   
 

 

 

 

 

= Complete Itagjs 1,'2, and 3. .* . Signaft en
m Print your name and address on the raverse © X ent
so that we can return the card to you. : We Cl Addressee
_ (lm Attach this card to the back of the mailpiece, | B. Ficaived by{Runted Name) C. Date of IPelivery
or on the front if space permits. Rec {3
1. Article Addressed.to: L D. i6 delivery address different from item 17“ E1 Yés
= 7, Ree Awe” fe YES, enter delivery address below: N SS
Scr A a Jte ees ry @ TNo i
. é i o
2 6 Sf. ’ / " ; x B
‘ =—s
— L 1 oe S a
4 L @ ae = o a5
3. Service Typ Mall E = to = eS
. Service Type : 0 :
JAMDNUIAD MOEN IUMAD ANTAL) 22S ccovey an Hl = Be
a faut Sana Restricted Dellvery Oo Reaetaes Mall Restricted : = =
ertified Mall Deilvery =F
9590 9402 4818 9032 8428 69 O Certifled Mail Restricted Dellvery D Return Recelpt for 7O =
CO Collect on Delivery Merchandise “a
2. Article Number (Transfer from service label) Ci Collect on Delvery Restricted Delivery [1 Signature Confirmation™ o
E D Insured Mall 2 Signature Confirmation :

 

 

 

Restricted Dell
7018 1230 GO01 1492 1439 one Oe
| PS Form 3811, July 2015 PSN 7530-uz-uuu-yuse = Domestic Returt Reasiptt

 
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 13 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

pranirr  Derere & fi. var tA Case: 1:19-cv-01615 JURY DEMAND
. Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
ier Description: PRO SE GEN CIV (F—-DECk)

DEFENDANT ~ (/f me , ys ef

AFFIDAVIT OF SERVICE

a
D ele we & B. gal t¢ ' "hereby declare that on the

3 day of “sa We 20 /-S, I mailed a copy of the summons and

ipt r 7 Attached hereto is the
complaint, certified mail return receipt requested, to VW Ww Cunauy, k

Jee ace .

certified green card acknowledging service.

SENDER: COMPLETE THIS SECTION
a Complete Items 1, 2, and 3.

  

COMPLETE THIS SECT'ON ON DELIVERY

   
  
 

 

 

A. Signature
Print your name and address on the reverse x ear
so that we can return the card to you. é C1 Addressee
Attach this card to the back of the mailpiece, B. Receiv \ Wye" PEO, ; ea Cle alery
or on the front If space permits. 6/2 / {9
Article Addressed to: D. WA delivery address differant from Item 1? Cl £7

 

NW CO Ane art L iL. HH. pier Od ress below:  [] No
> £66 WwW Conteel Ke
Al (Ta “a qe

3. Service Type 1 Priority Mall Expres
i "i O Adult Signature 0 Registered Mall™
O Adult Signature Restricted Delivery D Reglstered Mall Re

 

 

 

 

 

O Certifled Mall® Delivery
590 9402 4818 9032 8439 89 Cl Certified Mall Restricted Delivery C Return Recelpt for
D Collect on Delivery Merchandise
Hinla Number (Trancfar fram caniira lahel\ O Collect on Delivery Restricted Dellvery [ Signature Contirmat’

7018 1130 0001 1442 122? reha Pcticeanelved| 11! Resrescd tener

ere
=2 "orm 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Rect
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 14 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
, FOR THE DISTRICT OF COLUMBIA

pranmire =Dererc kh. var EF
Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.

Vs. Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—DECKk)

DEFENDANT” UA _ C , ys ei a@

AFFIDAVIT OF SERVICE

D ere Fi go Tat f/

; —
3 day of Super , 20/5, I mailed a copy of the summons and

" hereby declare that on the

 

complaint, certified mail return receipt requested, to bite om “~~ Attached hereto is the
. J6 Er

certified green card acknowledging service.

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

= Complete items 1, 2, and 3. A. Signature an

& Print your name and address on the reverse gen
vee x CO Addressee

so that we can return the card to you.
mi Attach this card to the back of the mailpiece, B. Received by (Printed Name) C. Date of Delivery

or on the front if space permits.
14. Article Addressed to: ZRE CER: different from item 12 Cl Yes
LM Engrs below: [No
Lice Prodepar ?
/\ aa f / 20S

JUN 10 201
J 3 bw Aner ds ped dive of s

Ir
he Attarn, , Cans ,

(dg 4 Fe bo baed

3. Service Type (I Priority Mall Express®

O Adult Signature CO Registered Mail™

CO Adult Signature Restricted Delivery o Bacieeses Mall Restricted
ivery

O Certified Mall@

 

 

 

 

 

 

 

9590 9402 4818 9032 8492 57 L Cartifled Mall Restricted Delivery C1 Retum Recelpt for
1 Collect on Dellvery = ess pal a
i ji C1 Collect on Delivery Restricted Deliver ignature Confirmation
2. Article Number (Transfer from service label) SI Reeea al ry You Signature Confirmation
1 Insured! Mall Restricted Delivery Restricted Delivery
(over $500)

 

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt ;
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 15 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
, FOR THE DISTRICT OF COLUMBIA

| er vy 4
eLSINi? rick h. Ta : P* lense b-ev-0i61s JURY DENARD

Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
Ss Description: PRO SE GEN CIV (F—DECK)

DEFENDANT" (f _ C ys et

AFFIDAVIT OF SERVICE

a
l- D CLOSES, fi g. eds te | ~ hereby declare that on the
; _— ;
} day of yt a , 20 {S,, I mailed a copy of the summons an

complaint, certified mail return receipt requested, to T, Fe. at . Attached hereto is the

certified green card acknowledging service.

_ Af dL bt

(tess a
\
@ Complete items 1, 2, and 3. A, Signature
D1 Agent |

Cl Addressee _|
C. Date of Delivery

® Print your name and address on the reverse x
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

1. Article Addressed to:
— ye Y 0 &P
J few e , at h OF f

   
 
   

 

B. Recelved by (Printed Name)

S, enter delivery address below:

 

0 2019
Joo w Kandel JUN 102
FL Office Of The Attorney Genera

Cheap 22 L086 Office Services

 

 

0 Adult Signature P O Reglsterad Mail™
O Adult Signature ecktereBolvory Oo Repistered Mall Restricted

 

O Certifled Mall® Dallvery
9590 9402 4818 9032 8425 24 OI Certified Mall Restricted Delivery 1 Return Recelpt for
7 Callect'on Delivery c Socios Pe iin
a ilact on Delivery Restricted Delivery nature Confirmation
144 coi 234 iured Mail O Signature Confirmation
7016 413 Oo ooo i o ra La Restricted Delivery Restricted Delivery
= lover

 

" PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 16 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

pranminr Dereve & Bo Car FF Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
‘ Description: PRO SE GEN CIV (F-DECk)

a

perenpant™ (f. §, yi al af

AFFIDAVIT OF SERVICE

. _
1,7 D Oil OS 5 fi 8. , i t/ : * hereby declare that on the
3 day of “wy At , 20 {$1 mailed a copy of the summons and
Le Per 7 Attached hereto is the

complaint, certified mail return receipt requested, to h hh Ly
a sf

~=

certified green card acknowledging service.
'

DLa Le

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY
@ Complete items 1, 2, and 3. A. Signature

 

® Print your name and address on the reverse x C1 Agent
So that we can return the card to you. 2 Addressee
@ Attach this card to the back of the mailpiece, B, Received by (Printed Name) C. Date of Delivery

or on the front if space permits.
1. Arti ;
icle Addressed to: D. Is delivery acidress different from item 1? CJ Yes

Z Dt f “RECEIVE 5”

Jd¢ A hard Gil wr
_ 10 20
heey 20 gar ll JUN

 

 

 

 

 

 

 

 

 

3. Service Thies oF .
' oO,
IEDC AA | en ap
tle
9590 9402 4818 9032 8427 22 Ci Cetiied Malo TO Bolen need
Oi Certified Mall Restricted Delivery O Return Recelpt for
ana O Collect on Delivery Merchandise
- Article Number (Transfer from service label) O Collect on Delivery Restricted Delivery O Signature Confirmation™
sured Mall O Signature Confirmation
7016 1 130 OO0O1 1492 1443 jured Mal Resticted Delivery Restricted Dellvery

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Recelpt :

’
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 17 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLAINTIEF Pevrpek fh. va, LF
CME Le arf Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
ve. Assign. Date : 6/3/2019

Description: PRO SE GEN CIV (F—DECk)

DEFENDANT” lL _ C J) etal

AFFIDAVIT OF SERVICE

Db errue F Bar ft

1, "hereby declare that on the
: ‘ ~~ 7 oD
3 day of sso} pare __, 20_ {9 , I mailed a copy of the summons and
. ZO, 7 ,
complaint, certified mail return receipt requested, to Lt _ . Attached hereto is the
at Any (ele

certified green card acknowledging service.

BP hh

Ao awn ow Mew By OOO)

il Complete items 1, 2, and 3. A. Signature

 

    
  

 

@ Print your name and address on the reverse X eae
so that we can return the card to you. [1 Addressee
® Attach this card to the back of the mailpiece, B. Received by (Printed Name) C. Date of Delivery
or on the front If space permits. = 4
1. Article Addressed to: i cipllway dulekdas Strforent rom fem 1?) C] Yes

 

    

IFYES, enter delivery address below: CI No

Zl Dey? oe TU) 10 208
ia a Dfice Of The Atorney General

— j
J Offiog Services
C ae a =C 6 oe WL_
3. Service Type O Priority Mail Express®
UUNAATTOCAIIONUUMANICMIMUTT Sere seem
OC Adult Signature Restricted Delivery O Registered Mall Restricted

 

 

 

 

1 Certified Mall@ Delivery
9590 9402 4818 9032 8427 15 Ci Certified Mall Restricted Delivery C1 Return Racelpt for
(1 Collect on Dellvery 4 Sannees a
i a O Collect on Delivery Restricted Dellve ignature Contirmation
2. Article Number (Tiansiar fram eariics teholh Sl aaeae ry ba D Signature Confirmation
7018 1130 go01 L4s2 1456 EI Insured Mal Restricled Dalvery Restricted Delivery
_ a over

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 18 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

PLANTER Perc ek fh. 7a 4
Derere fe tart Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
os Assign. Date : 6/3/2019

Description: PRO SE GEN CIV (F-—DECK)

DEFENDANT’~ UY. c Ae af

AFFIDAVIT OF SERVICE

D err & 2. lms tt

hereby declare that on the

; _
a day of Sh AI , 20 f 2 , | mailed a copy of the summons and

 

4 Leunit Attached hereto is the

“y Slt ret

complaint, certified mail return receipt requested, to

certified green card acknowledging service.

SENDER: COMPLETE THIS SECTION

    
 

COMPLETE THIS SECTION ON DELIVERY

 
   
 

A. Signature
Oi Agent

X C1 Adar

C. Date of Delivery

& Complete items 1, 2, and 3.

' li Print your name and address on the reverse
| so that we can return the card to you.

| lM Attach this card to the back of the mailpiece,
or on the front if space permits.
1. Article Addressed to:

foe a7t
[ve be Rachel, k C7

hioese AL 60663

B. Received by (Printed Name)

    
 

 

 

 

   

 

 

 

 

3. Service CD Priority Mall Express®
O Adult Signature 1 Registered Mall™
O Adult Signature Restricted Dellvery D Registered Mall Restricted
O Certified Mall® Delivery
9590 9402 4818 9032 8427 84 O Certified Mall Restricted Dellvery D Return Receipt for
O Collect on Dellvery 7 Merohancise oe
F i Qo Collect on Dellvery Restricted Delive gnature Confirmation™
2. Article Number (Transfer fram service label) +e Sured Mall ry CI Signature Confirmation
‘ed Restricted Delive!
7018 1130 0001 1452 15¢4 anger "

 

' PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 19 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

— A ;
. Lf
prantur Dyrerek B. Car f Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
VS Description: PRO SE GEN CIV (F~DECKk)

DEFENDANT’ [f , J) ay a”

AFFIDAVIT OF SERVICE

. _
il, D of CES, fi 3. as tf | * hereby declare that on the
} day of a a 20 {5 , 1 mailed a copy of the summons and

 

—_ . .
complaint, certified mail return receipt requested, to J eorl Bow weft Attached hereto is the

certified green card acknowledging service.

A Lb LH

STAPLE GREEN CARD HERE

 

 

 

 

 

™ Complete items 1, 2, and 3. A re :
™ Print your name and address on the reverse xX ept. of Human Rigi fGen
so that we can return the card to you. It T__© Addretsea
B Attach this card to the back of the mailpiece, B. FRecelved by (Printed Name) C. Date of Delivery
or on the front if space permits. Haat nm Fit ae
1. Article Addressed to: D. fs delivery addiiegs UlifereAe frorifém 1? C1 Yes

Fumes Bonve

/ fh
eae Kare lok Of RECENED

Chreg AL (ilo?

3. Service Type O Priority Mall Express®
| lll | | ll O Adult Signature 1 Registered Mall™
O Adult Signature Restricted Dellvery O Registered Malt Restricted
Delvery

i inter delivery address below: 0 No

 

 

 

 

 

 

 

O Cortifled Mall®
9590 9402 4818 9032 8492 71 O Certified Mall Restricted Delivery Oo Feta) Faget for
O Collect on Delivery erohan
LQ 4130 o001 L492 112], | Collect on Delivery Restricted Delivery 1 Signature Contirmation™
0] Insured Mall O Signature Confirmation
C0 Insured Mall Restricted Delivery ~ Restricted Delivery
(over $600)

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Returfi Receipt
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 20 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

TIEF pct ho ta, EF
planter Derere& fh. Car # Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
Assign. Date : 6/3/2019
Vs. Description: PRO SE GEN CIV (F-DECk)

DEFENDANT" (f. CA fi et «4

AFFIDAVIT OF SERVICE

D OL NS Lt Bo me Tui ft . * hereby declare that on the

} day of Sk wot , 20 {$5 ., I mailed a aor of the summons and

L t Dey / Fig anccne “ Attached hereto is the
& frobecnsrc/ bey

complaint, certified mail return receipt requested, to

certified green card acknowledging service.

 

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY
= Complete items 1, 2, and 3. A. Signature
@ Print your name and address on the reverse x Agent
so that we can return the card to you. C1 Addressee
B. Recelved by eee Name) C. Date of Delivery

Mi Attach this card to the back of the mailpiece,

 

or on the front If space permits. Ps mu
1. Article Addressed to: P. g D. Is Gellory cited fica afore tien iter. 17» C1 Yee

 

1 Pea 4 fo + If YES, enter dress\pejow: — -[] No
pat! Fi MUN 193
F a
Zlg Ww Raw betoh bo Orric:

 

Chingy ZL 4g lV

3. Service Type ’ C1 Priority Mall Express®
O Adult Signature O Reglstered Mall™
O Adult Signature Restricted Delivery Oo Repisared Mall Restricted

9590 9402 4818 9032 8428 45 Gertie’ Mane asa

Delivery

O Certified Mall Restricted Dallyery © Return Racelpt for

O Collect on Delivery Marchandlse

Ai il teat ae ee foe tela e ™ Sollect on Delive stricted Dallvery E eee conten

nsured Mall gnature Confirmation
7016 1130 OO01 1442 1604 nsured Mall Restricted Delivery Restricted Delivery
[_tover $500}
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Recelpt :

 

 

 
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 21 of 24

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
, FOR THE DISTRICT OF COLUMBIA

PLAINTIFF Lh. wy, tt
Dereve fv ‘ F Case: 1:19-cv-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.

7 Assign. Date : 6/3/2019

Description: PRO SE GEN CIV (F—DECk)

DEFENDANT” (/f 6, JJ zi aa

AFFIDAVIT OF SERVICE

Derce.e & Z Tar tt

hereby declare that on the
' i .

3 day of Supt , 20 {SI mailed a copy of the summons and
complaint, certified mail return reccipt requested, to 4] / Fo (ef Fee. Attached hereto is the

certified green card acknowledging service.

Am anew wn mes OT

' 1 Complete items 1, 2, and 3. A. Signature

 

   
       

 

 

 

    

 

 

 

 

 

 

| mi Print your name and address on the reverse X A Agent
so that we can return the card to you. , Adkdrasses
i Attach this card to the back of the mailpiece, B. Received by (Printed Name) C, Date of Delivery
or on the front If space permits. = os
1. Article Addressed to: D. Is de wetGiiless c rete he am 4
fc fe. if YEeerter delaery"eddress below: C1 No
fl Lerahee 10E8 ner Fi
a eee + JUN ad
fa one We h ‘, eral ry
te Se Ntorned * oS lex
=~ ee \ \OS i > \cee — 5
C Ares a ZL €64 dF Otic office Se ag ro =
3. Service Type (0 Priority Mall Express® ZO — 25
QUNG AN ALTONTVUNIULINUUL JS eae SEEN Rn Jee] SPS
Adult Signature Restricted Delwery C1 Heglsterod Mal Restricted $= J o
tl Ho a =
9590 9402 4818 9032 8492 40 Hoethed NelRestotedDelvey Ol Return Recelot tor 99 =
Cl Collect on Dallverv. _ Ailssiesbyeneetin = 22
a”
ation | [&

 

y

 

Li

148 LU30_nen- nae a
| PS Form 881! scelpt :

 
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 22 of 24

—— t

= Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

A. Signature

D Agent
x fr CO Addregsee
B. Received by (Printed Name) a Daj of divery

L/Z

 

 

1. Article Addressed to:

fc lecrn Alt Fragly
Cte 4Eb
222 W Naneed Ur
Chict ge ZC 606 D|
Hat TD

0 9402 4818 9032 8425 31

D. Is delivery address different from Item 1? CI Yes/
x If YES, enter delivery address below: O01 No

 

 

 

 

 

™  Bettat— Muealae (Tranofar fram earvine lana)

O18 4130 0001 1492 1244

 

3. Service Type
O Adult Signature
O Adult Signature Restricted Delivery

1 Priority Mall Express®
O Reglstered Mall™
O Reglstered Mall Restricted

O Certifled Mall® Dellvery
O Certlfled Mall Restricted Delivery O] Return Recelpt for
O Collect on Delivery Merchandise

1 Collect on Demtery Restricted Dellvery O Signature Confirmation™
— O Signature Confirmation

id M
¢ Mal Restricted Delivery Restricted Delivery

 

| PS Form 38171, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt :
Case 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 23 of 24

SENDER: COMPLETE THIS SECTION

  

  

™ Complete items 1, 2, and 3,

@ Print your name and address on the reverse
So that we can return the card to you,

| @ Attach this card to the back of the mailpiece,

GC, Da Iv
or on the front if space permits. IRA wh (of /: (3) A)

1. Article Addressed to: D. Is > aaiey address different from itam 12 4] Yes!
kh 4 Cf & bs ¢ b 0 2AAY If YES, enter delivery address below:  [] No
¢
ce 360

Q¢ 0. Ce CF
Chreey, Z ;

 
   

 

 

 

 

 

| | ul lt 7 Service Type C Priority Mail Express®
Il i | | | 0 Adult Signature C Registered Mall™
O Adult Signature Restricted Delivery Oo Hopisiered Mall Restricted
O Certifled Mall@
4818 9032 8428 14 O Certified Mall Restricted Delivery O Return Rescelpt for

 

Ci Collect on Dellvery Merchan
Sire nos M Collect on Dellvery Restricted Delve oO Signature Confimetion™

7028 1130 o003 1442 1579 bearer“ a,

l $500)

PS Form 3811, July 2015 PsN 7530-02-000-9053,¢ 4G ¥i sentgay CRotnestic Return Receipt
= a = wre Eee . a

 
This Express Pak is for use with the following services: Ups Next Day Air®

iely Urgent

Express™

UPS Worldwide

UPS 2nd Da
UPS World

1-PICK-UPS® (1-800-742-5877) of visit UPS.com®

y Air
wide Expedited™

~

Ease 1:19-cv-01615-TJK Document 16 Filed 06/21/19 Page 24 of 24

Apply shipping documents o

UPS Standard
UPS 3 Day Select™

DERRICK B TARTT
(773) 425-6036

THE UPS STORE #5800
19821 NW 2ND AVE

Do not use this Express Pak for: UPS Ground

An

 

 

RF ie

TRACKING #:

2.@ LBS 3 PAK 1 OF
SHP WT? 2 Les

DATE: 19 SUN 201g

MIAMI GARDENS FL 933169- -3341

SHIP CLER OF THE COURT
TO: E BARRETT PRETTYMAN
333 CONSTITUTION AVE NW

D 261 9-58
ret

DAY AIR SAVER

1Z GAT 848 13 4118 8930

In “INNA

HL PP PsP

UPS CARBON NEUTRAL SHIPMENT

a mn

   

P BEE HGTICE ONnEy price Pegarditig UES Tie
eS : Pann § DUCsSHnTS Ml eopinitee frau the 415,
i nega thons. Die ion ary Teli he

fil atic’ of limitatlon of Hal vty Whered Nherevedl by ta
eer Certifies that tl the coment,

ISH 13,00N 22P 45@ 12, 5U 0472019

pe! authorlies US 10 act as irra Seid agent (or export cont ol and
porled fram the US in acewedaiary With h the Export Administration
KROII9

lechnobigy it 1 are at

ist-Consumer Conent

 

fication of Certain Rules Relating
ese commodities, technology

Convention for the Uni

ed By the

/ of conditions establish

§ to liability and other terms and

'pping Notice — Carriage hereunder May be subject to the rules relatin:

Carriage by Air (the “Warsaw Conventi

010195104 09/02 PAC United Parcel Service, Louisyi"’

CMR Convention”). Th

ws

2

ge of Goods by Road (th

5. law prohibited,

¢ the International Carria

Diversion contrary ia U

the Contract fo

") and/er the Convention on

Or

th the Export Administration Regulations.

fe exported fromthe U.S. in accordance wi
